Title: To Thomas Jefferson from Jerman Baker, 2 May 1825
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir
Richmond
2d May 1825
I wrote you about ten Days since that I had receivd the sum of Fifty thousand Dollars from the Treasurer of the United states on account of advances made by this state for the use of the Gen: Government during the late War; and that whenever the Pr: & Dirs of the Literary Fund should direct that Sum to be paid to your draft I would give a check therefor on the Bank of Virginia, (with a claim) that if agreeable to you the money might be disbursed through that Bank.I hope my dear Sir, you will not suppose that in making the request that the money might be disbursed through the Bank of Virginia, I presumed to do more than merely to intimate a wish that it might be so disbursed if perfectly agreable to you.A considerable portion of the said Fifty thousand Dollars was paid in a draft on one of the Branches of the Bank of Virginia, the balance on the Bank of the U. States in this plan; having no authority to deposit the public Monies in any Bank except the two State Banks of this place, I put the whole amount in the Bank of VirginiaVery respy yr Obd SertJerman Baker Junr